While it is true, as stated by the respondents, the petition or written request of more than twenty-five citizens and taxpayers does make the general allegation, on information and belief, that impeachment proceedings should be brought against the District Attorney of St. Bernard and Plaquemines Parishes, "because of incompetence, favoritism, and oppression in office," nevertheless, it is likewise alleged or specified as a charge for impeachment that the District Attorney, to petitioners' knowledge, failed to present to the Grand Jury of St. Bernard Parish, as required by the laws of this State, "the killing of the late Mrs. Angela Treadaway during the month of August, 1939, in the Parish of St. Bernard, during a strike at the Dunbar-Dukate Shrimp Packing Plant at Violet," in which three named men were involved. For this reason, I concur in the result.